Filed 5/26/22 P. v. Gower CA4/2
See Dissenting Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E078096

 v.                                                                       (Super.Ct.No. BPR2100950)

 ROBERT GOWER,                                                            OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Eric V. Isaac, Temporary

Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Elisabeth A. Bowman, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

                                                 INTRODUCTION

         A trial court found defendant and appellant Robert Gower in violation of the terms

of his parole. Defendant filed a timely appeal. We affirm.

                                                              1
                   FACTUAL AND PROCEDURAL BACKGROUND

       Defendant was convicted of a violation of Penal Code section 290.018,

subdivision (b) (failure to register). He was released on parole after serving one year nine

months of a two-year eight-month sentence. He was given a document entitled notice

and conditions of parole, which he signed in the presence of his parole agent, Agent Q.,

on July 20, 2020. The conditions required defendant to report to his parole agent on the

first working day following his release from custody. Defendant was also given, and he

signed, a document entitled special conditions of parole. One of the conditions required

him to have continuous global positioning system (GPS) monitoring, with a GPS unit

affixed to his person when he reported after being released from custody.

       A petition for revocation of parole was filed on August 13, 2021, alleging that

defendant was released from the Riverside County Jail on August 5, 2021, after serving a

revocation period for parole violations. He was given instructions to report to the

Riverside parole office by August 6, 2021, to begin parole supervision. The petition

alleged that on August 7, 2021, the Assistant Unit Supervisor (Agent I.) learned that

defendant had been released from Riverside County custody on August 5, 2021, and

failed to report to the Riverside parole office as instructed. Agent I. submitted a warrant

request. Defendant’s whereabouts remained unknown until his arrest on August 9, 2021.

       A parole revocation hearing was held on November 17, 2021. Defendant’s parole

agent, Agent Q., testified that the notice and conditions and the special conditions of

parole were provided to defendant and explained to him. Agent Q. further testified that

defendant was released from custody on August 5, 2021, and was required to report to the

                                             2
Riverside parole complex the next day, but failed to do so. He testified there were no

other arrangements made that allowed defendant to report on a different day or to a

different office. Since defendant did not report, Agent Q. was not able to affix the GPS

device to his person. A warrant was issued, and defendant was eventually arrested. On

cross-examination, Agent Q. testified that defendant was not prohibited from reporting to

other offices. Agent Q. did not check the other offices to see if defendant had checked

into any of them.

       Agent I. also testified at the parole revocation hearing. He testified that he

checked the internal database and verified that defendant did not check into any other

parole office after he was released on August 5, 2021.

       During closing arguments, defense counsel argued that the prosecution had not

met its burden to show defendant failed to report, since Agent Q. testified that he did not

check the internal database to verify that defendant had not checked in at other locations.

Furthermore, neither agent could testify as to what time defendant was released from

custody.

       The court addressed defense counsel as follows: “[Y]ou stated that the witnesses

did not state—or did not know whether or not [defendant] was—he reported to any other

parole agent or agency or another office. If that’s, quote, unquote, a ‘defense,’ then I

think the burden shifts to you to show that, well, no, he didn’t abscond, he reported

here. . . . So you’re kind of suggesting that, well, okay, just because he didn’t report to

the office he was supposed to, maybe he reported somewhere else. [¶] There’s no

evidence of that.” The court summed up that the evidence presented by the People

                                              3
showed that defendant was released on August 5, 2021, and never checked in anywhere

until he was arrested, but he never checked in on his own. It then stated, “So based on

that I will find the defendant in violation of his parole for both counts, the absconding

and failure to have the GPS monitoring device.”

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and the following potential arguable issue: whether the court erred in basing its

ruling on the ground that the burden shifted to the defense to show that defendant

reported to another office when the defense argued that the prosecution did not meet its

burden of proving defendant did not report at any parole office.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.




                                              4
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                FIELDS
                                                         J.


I concur:


MILLER
              Acting P. J.




                                       5
[People v. Gower, E078096]

         Slough, J., Dissenting.

         It remains my view that we should dismiss as abandoned Anders/Wende1 appeals

of postjudgment orders when counsel identifies no issues and the defendant declines to

file a personal supplemental brief, as was the case here. (E.g., People v. Cole (2020) 52

Cal.App.5th 1023, 1038-1040; People v. Scott (2020) 58 Cal.App.5th 1127, 1131.)


                                                               SLOUGH
                                                                                            J.




     1   Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d 436.

                                             1